


110 HR 3765 IH: Defined Contribution Plan Fee

U.S. House of Representatives
2007-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3765
		IN THE HOUSE OF REPRESENTATIVES
		
			October 4, 2007
			Mr. Neal of
			 Massachusetts (for himself and Mr.
			 Larson of Connecticut) introduced the following bill; which was
			 referred to the Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  transparency with respect to fees and expenses charged to participant-directed
		  defined contribution plans.
	
	
		1.Short titleThis Act may be cited as the
			 Defined Contribution Plan Fee
			 Transparency Act of 2007.
		2.Disclosure to
			 participants
			(a)In
			 generalChapter 43 of the
			 Internal Revenue Code of 1986 (relating to qualified pension, etc. plans) is
			 amended by adding at the end the following new section:
				
					4980H.Failure to
				provide notice to participants of plan fee information
						(a)Imposition of
				taxThere is hereby imposed a tax on the failure of any plan
				administrator of an applicable defined contribution plan to meet the
				requirements of subsection (e) with respect to any participant or
				beneficiary.
						(b)Amount of
				tax
							(1)In
				generalThe amount of the tax imposed by subsection (a) on any
				failure with respect to any participant or beneficiary shall be $100 for each
				day in the noncompliance period.
							(2)Noncompliance
				periodFor purposes of
				paragraph (1), the noncompliance period with respect to a failure is the period
				beginning on the date the plan administrator failed to provide notice to
				participants and beneficiaries in accordance with subsection (e) and ending on
				the date the notice to which the failure relates is provided or the failure is
				otherwise corrected.
							(3)Separate
				treatment of violationsFor purposes of paragraph (1), each
				violation with respect to any single participant or beneficiary shall be
				treated as a separate violation.
							(c)Limitations on
				amount of tax
							(1)Annual aggregate
				limitationThe total amount of tax imposed by this section with
				respect to any plan administrator for any plan year shall not exceed
				$500,000.
							(2)Tax not to apply
				to failures corrected within 90 daysNo tax shall be imposed by
				subsection (a) on any failure if—
								(A)any person subject
				to liability for the tax under subsection (a) exercised reasonable diligence to
				meet the requirements of subsection (e), and
								(B)such person
				provides the notice described in subsection (e) during the 90-day period
				beginning on the date such person knew, or exercising reasonable diligence
				would have known, that such failure existed.
								(3)Waiver by
				secretaryIn the case of a failure which is due to reasonable
				cause and not to willful neglect, the Secretary shall waive part or all of the
				tax imposed by subsection (a) to the extent that the payment of such tax would
				be excessive or otherwise inequitable relative to the failure involved.
							(d)Liability for
				taxThe following shall be liable for the tax imposed by
				subsection (a):
							(1)In the case of a
				plan other than a multiemployer plan, the employer maintaining the plan.
							(2)In the case of a
				multiemployer plan, the plan.
							(e)Notice of fees
				and expenses to participants
							(1)In
				generalThe requirements of this subsection are met if the plan
				administrator of an applicable defined contribution plan meets the requirements
				of paragraphs (2), (3), (4), and (5).
							(2)Enrollment
				notice
								(A)In
				generalA plan administrator
				meets the requirements of this paragraph if each employee eligible to
				participate is, before the initial investment of any contribution made on
				behalf of such employee, given a written explanation of the plan’s fees and
				expenses, the key characteristics of the plan’s investment alternatives and an
				explanation of the manner for making elections among investment
				alternatives.
								(B)Written
				explanation safe harborAn explanation shall be treated as
				satisfying the written explanation requirement of subparagraph (A) if such
				explanation is in writing and provides a description, to the extent applicable,
				of the following:
									(i)The investment
				alternatives available to a participant under the plan and the method for a
				participant making investment elections.
									(ii)With respect to
				each investment alternative—
										(I)a general
				description of the alternative’s investment objectives, risk and return
				characteristics, historic rates of return, and the name of the alternative’s
				investment manager;
										(II)whether the
				alternative is actively or passively managed; and
										(III)whether the
				alternative is designed to be a comprehensive, stand-alone investment for
				retirement that provides varying degrees of long-term appreciation and capital
				preservation through a mix of equity and fixed income exposures.
										(iii)Annual
				asset-based fees for each investment alternative which reduce the investment
				alternative’s rate of return and, if applicable, a statement that the fees and
				expenses of one or more investment alternatives pay for services other than
				investment management.
									(iv)Annual fees and
				expenses for administration and recordkeeping which are deducted from (or
				reduce the income of) participants’ or beneficiaries’ accounts and which are
				not reflected in clause (iii), including a statement of the method used to
				allocate fees and expenses described in this clause to participants’ and
				beneficiaries’ accounts.
									(v)Fees and expenses
				in connection with purchases or sales of interests in investment
				alternatives.
									(vi)The existence of
				fees and expenses associated with participant-initiated transactions or
				services which may be deducted from participants’ or beneficiaries’ accounts
				other than fees and expenses described in clause (v) and the method that
				participants and beneficiaries may utilize to obtain additional information
				regarding such fees and expenses.
									(vii)Fees and
				expenses which may be deducted from participants’ or beneficiaries’ accounts
				and which are not reflected in clauses (iii) through (vi).
									(viii)A statement
				explaining that investment alternatives should be selected not only on the
				basis of the level of fees charged by each alternative but also on the basis of
				consideration of other key factors, including the alternative’s investment
				objective, level of risk, historic rates of return and the participant’s
				personal investment objective.
									(3)Annual
				notice
								(A)In
				generalA plan administrator meets the requirements of this
				paragraph if each participant and beneficiary is, within 90 days following the
				end of each plan year, given a written explanation describing the investment
				alternatives that the participant or beneficiary had selected as of the last
				day of the plan year and the key characteristics of such investment
				alternatives.
								(B)Written
				explanation safe harborAn
				explanation shall be treated as satisfying the written explanation requirement
				of subparagraph (A) if such explanation is in writing and provides a
				description, to the extent applicable, of the following:
									(i)The different
				asset classes that the participant’s or beneficiary’s account is invested in
				and the percentage of the account allocated to each asset class.
									(ii)The total fees
				and expenses described in paragraph (2)(B)(vi) which were deducted from the
				participant’s or beneficiary’s account.
									(iii)Fees and
				expenses for administration and recordkeeping that were deducted from a
				participant’s or beneficiary’s account (to the extent not disclosed in clause
				(ii));
									(iv)With respect to
				each investment alternative selected by the participant or beneficiary, the
				following:
										(I)The percentage of
				the participant’s or beneficiary’s account that is invested in such
				alternative.
										(II)Whether the
				investment alternative is actively or passively managed.
										(III)A general
				statement of the investment alternative’s risk and return
				characteristics.
										(IV)Annual
				asset-based fees for each investment alternative which reduced the investment
				alternative’s rate of return.
										(V)Historic rates of
				return for the investment alternative over the immediately preceding 1, 5, and
				10-year periods. For this purpose, the periods may be calendar or plan
				years.
										(VI)Fees and expenses
				in connection with purchases or sales of interests in investment alternatives
				which have been or may be deducted from the participant’s or beneficiary’s
				account.
										(v)The statement
				described in paragraph (2)(B)(viii).
									(vi)A
				statement regarding how a participant or beneficiary may access the information
				required to be disclosed under paragraph (2).
									(4)Service provider
				disclosureThe requirements of this paragraph are met if the plan
				administrator—
								(A)provides to
				participants and beneficiaries a copy of any statement received pursuant to
				section 4980I within 30 days after receipt of a written request for such
				statement, and
								(B)posts a copy of
				such statement on any Intranet or Internet website maintained for the purpose
				of providing participants and beneficiaries access to plan information.
								(5)Notice of
				investment menu changesThe requirements of this paragraph are
				met if, in advance of any change in the investment alternatives available under
				the plan, the plan administrator shall provide the notice described in
				paragraph (2) to affected participants and beneficiaries with respect to the
				change in investment alternatives.
							(6)Form of fee
				disclosureFees and expenses may be expressed as a dollar amount
				or as a percentage of assets (or a combination thereof).
							(7)Alternative
				methods of compliance
								(A)In
				generalThe Secretary shall allow any explanation under this
				section to be provided by using new technologies in the same manner as new
				technologies are allowed with respect to other explanations and notices
				required under section 401(a).
								(B)Calendar year
				treated as plan yearThe Secretary shall allow a plan
				administrator to treat the calendar year as the plan year for purposes of
				paragraph (3).
								(C)RegulationsThe
				Secretary shall issue regulations that permit plan administrators—
									(i)to
				provide a written notice of the availability of the information described under
				paragraphs (2), (3), (4), and (5) and to make such information available
				through new technologies, and
									(ii)in appropriate
				circumstances to provide the notice described in paragraph (2) after the
				initial contribution made on a participant’s behalf in the case of a plan that
				provides for automatic enrollment.
									(8)Reasonable
				estimates permittedA plan administrator shall not be treated as
				failing to satisfy the requirements of paragraphs (2), (3), and (5) solely
				because the plan administrator uses reasonable estimates of expenses and fees
				or reasonably allocates fees and expenses among different fee classifications.
				For purposes of paragraph (3), an estimate shall be considered as reasonable if
				such estimate is based on fees and expenses as of the last day of the plan year
				immediately preceding the date the notice is provided or any subsequent date
				preceding the date the notice is provided.
							(9)Combination with
				other noticesA plan shall not be treated as failing to satisfy
				the requirements of paragraphs (2), (3), and (5) solely because the information
				is provided in combination with other plan communications or in more than one
				plan communication provided contemporaneously.
							(10)Model
				statementThe Secretary shall prescribe model statements that may
				be used for purposes of satisfying the requirements of paragraphs (2), (3), and
				(5).
							(f)Definitions
							(1)Applicable
				defined contribution planThe term applicable defined
				contribution plan means the portion of any defined contribution plan
				which—
								(A)permits a
				participant or beneficiary to exercise control over assets in his or her
				account; and
								(B)is described in
				clauses (iii) through (vi) of section 402(c)(8)(B).
								(2)Plan
				AdministratorThe term plan administrator has the
				meaning given such term by section 414(g).
							(g)Regulatory
				authorityThe Secretary of Treasury shall issue regulations for
				purposes of this section, including regulations addressing the appropriate
				classification of fees and expenses and the disclosure of fees and expenses in
				investment alternatives that do not have explicit fees, including investment
				alternatives that provide a guaranteed rate of
				return.
						.
			(b)Clerical
			 amendmentThe table of sections for chapter 43 of such Code is
			 amended by adding at the end the following new item:
				
					
						Sec. 4980H. Failure to provide notice to participants of plan
				fee
				information.
					
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to plan years beginning on or after January 1,
			 2009.
			3.Disclosure
			 between service providers and plans
			(a)In
			 generalChapter 43 of the
			 Internal Revenue Code of 1986 (relating to qualified pension, etc. plans), as
			 amended by section 2, is amended by adding at the end the following new
			 section:
				
					4980I.Failure to
				provide notice of plan fee information to plan Administrators
						(a)Imposition of
				taxThere is hereby imposed a tax on any service provider that
				fails to meet the requirements of subsection (d) with respect to any applicable
				defined contribution plan.
						(b)Amount of
				tax
							(1)In
				generalThe amount of the tax imposed by subsection (a) on any
				failure with respect to any applicable defined contribution plan shall be
				$1,000 for each day in the noncompliance period.
							(2)Noncompliance
				periodFor purposes of
				paragraph (1), the noncompliance period with respect to a failure is the period
				beginning on the date the service provider failed to meet the requirements of
				subsection (d) and ending on the date such requirements to which the failure
				relates are met or the failure is otherwise corrected.
							(3)Separate
				treatment of violationsFor purposes of paragraph (1), each
				violation with respect to any applicable defined contribution plan shall be
				treated as a separate violation.
							(c)Limitations on
				amount of tax
							(1)Aggregate
				limitationThe total amount
				of tax imposed by subsection (a) with respect to any service provider for any
				calendar year shall not exceed $1,000,000.
							(2)Tax not to apply
				to failures corrected within 90 daysNo tax shall be imposed by
				subsection (a) on any failure if—
								(A)the service
				provider subject to liability for the tax under subsection (a) exercised
				reasonable diligence to meet the requirements of subsection (d), and
								(B)such service
				provider provides the notice described in subsection (d) during the 90-day
				period beginning on the date such person knew, or exercising reasonable
				diligence would have known, that such failure existed.
								(3)Waiver by
				secretaryIn the case of a failure which is due to reasonable
				cause and not to willful neglect, the Secretary may waive part or all of the
				tax imposed by subsection (a) to the extent that the payment of such tax would
				be excessive or otherwise inequitable relative to the failure involved.
							(d)Notice of fees
				and expenses
							(1)In
				generalThe requirements of this subsection are met if the
				service provider meets the requirements of paragraphs (2), (3), (4), and
				(5).
							(2)Initial
				disclosureA service provider meets the requirements of this
				paragraph if the service provider, prior to entering into (or materially
				modifying) a contract with a plan for the provision of plan services, provides
				the plan administrator with the following, in writing:
								(A)An estimate
				of—
									(i)the total fees and
				expenses expected to be paid by the plan under the contract, including
				itemization of the following components in the case of a contract that provides
				for both investment management and administration and recordkeeping;
									(ii)annual fees and
				expenses for investment management; and
									(iii)annual fees and
				expenses for administration and recordkeeping.
									(B)A detailed and
				itemized list of the services to be provided by the service provider under the
				contract.
								(C)A statement of
				whether the service provider reasonably expects to remit fees and expenses
				expected to be paid by the plan under the contract to one or more third-party
				service providers or intermediaries and, if so, a statement of the amount
				expected to be paid to each such third-party and the identity of each such
				third-party.
								(D)A statement of
				whether the service provider expects to receive compensation from a source
				other than the plan or plan sponsor in connection with the services provided to
				the plan and, if so, a statement of the amount expected to be received from
				each such source and the identity of each such source.
								(3)Periodic
				disclosureA service provider meets the requirements of this
				paragraph if the service provider, within 90 days following the end of each
				plan year, provides a written statement of the following:
								(A)Fees and expenses
				paid by the plan to the service provider under the arrangement during the plan
				year, including itemization of the components described in subparagraphs (A)
				and (C) of paragraph (2).
								(B)The amount of any
				compensation received by the service provider during the plan year from each
				source other than the plan or plan sponsor in connection with the services
				provided to the plan by the service provider and the identity of each such
				source.
								(4)Form of fee
				disclosureFees and expenses may be expressed as a dollar amount
				or as a percentage of assets (or a combination thereof).
							(5)Reasonable
				estimates permittedA service provider shall not be treated as
				failing to satisfy the requirements of this subsection solely because—
								(A)the service
				provider that does not separately price services attributable to the components
				described in subparagraph (A) of paragraph (2) reasonably allocates fees and
				expenses among such components;
								(B)the service
				provider uses reasonable estimates of expenses, fees and compensation if the
				service provider discloses the basis for such estimates; or
								(C)the service
				provider discloses amounts under subparagraphs (C) and (D) of paragraph (2)
				only to the extent that such amounts are expected to exceed $5,000.
								(6)Alternative
				method of complianceA service provider shall not be treated as
				failing to satisfy the requirements of paragraph (2) if disclosure is made on
				the basis of calendar years, as the plan administrator specifies.
							(7)Regulatory
				authorityThe Secretary shall issue regulations to carry out this
				subsection, including regulations addressing the appropriate classification of
				fees and expenses under subparagraph (A) of paragraph (2).
							(e)DefinitionsFor
				purposes of this section—
							(1)Applicable
				defined contribution planThe term applicable defined
				contribution plan means any defined contribution plan described in
				clauses (iii) through (vi) of section 402(c)(8)(B).
							(2)Service
				providerThe term service provider means any person
				providing services to a plan under a contract. For this purpose, all
				corporations that provide services to a plan and are members of a controlled
				group of corporations within the meaning of section 1563(a) (determined without
				regard to subsections (a)(4) and (e)(3)(C) thereof) shall be treated as a
				single service
				provider.
							.
			(b)Clerical
			 amendmentThe table of sections for chapter 43 of such Code, as
			 so amended, is amended by adding at the end the following new item:
				
					
						Sec. 4980I. Failure to provide notice of plan fee information
				to plan
				administrators.
					
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to arrangements entered into (or materially modified)
			 on or after the 90th day after the date of the enactment of this Act.
			
